In debts on a recognizance in writ of error, special bail to be put in.Debt on a recognizance given by defendants, as sureties for Robert Morris, to prosecute a writ of error, in the high court of errors and appeals; on which bail was demanded.Mr. Hallowel moved for a rule to show cause, why the defendants should not be discharged on common bail.But the court refused the motion. The defendants under the (3 Dali. St. Laws, 98,) act of assembly have become absolutely bound for payment of the debt, on the affirmance of the judgment. This cannot be compared to an action of debt brought on (2 Barnes, 93. 1 Bl. Rep. 507. Sayer 43,) a judgment where special bail has been originally entered. Even in account render, a defendant has been held to bail, where he has declared, that he means to leave the state.